Per Curiam : This action was brought in debt by the city of Chicago against Stephen Gosselin, to recover of defendant a penalty fór a violation of an ordinance of the city forbidding the obstruction of streets and public grounds. Final judgment was rendered in favor of defendant on the 4th day of August, 1877, from which judgment the city prayed an appeal to the Supreme Court, which was granted. The law creating and establishing Appellate courts in the several districts in the State was then in force, and the appeal should have been prayed to the Appellate court of the proper district. Although no motion has been made by defendant for that purpose, this court, of its own motion, orders the cause to be stricken from the docket for want of jurisdiction to hear the appeal. The cause will be stricken from the docket, each party to pay the costs he has made in this court. tStricken from docket.